Title: From George Washington to Philip John Schuyler, 15 July 1781
From: Washington, George
To: Schuyler, Philip John


                  Dear Sir
                     
                     Head Quarters near Dobbs Ferry 15th July 1781
                  
                  I have to desire that you Will be pleased immediately on Receipt of this to collect all the Boats that are finished, that they may come down the River—you will put into them all the Oars that are on Hand or that can be instantly collected—with all the Plank and Timber which you have procured—& let them all come down together.
                  I have written to Genl Clinton to furnish men to bring down the Boats—& hope the matter may be expedited with all the Dispatch possible.  I am &ca
                  
                     G.W.
                  
               